NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                              Submitted February 26, 2019*
                                Decided March 4, 2019



                                           Before

                          JOEL M. FLAUM, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge



No. 18-3605                                                       Appeal from the United
                                                                  States District Court for
THOMAS JOHN CARTER,
                                                                  the Northern District of
   Plaintiff-Appellant,
                                                                  Illinois, Eastern Division.
         v.
                                                                  No. 18 C 7088
JPMORGAN CHASE BANK, N.A.,                                        Rebecca R. Pallmeyer,
   Defendant-Appellee.                                            Judge.



                                            Order

     Thomas John Carter sued JPMorgan Chase Bank four times, seeking redress
for an incident on April 24, 2014, in which the Bank’s security staff did not accept
his military credentials. After Carter lost the third of these suits (on the ground of
claim preclusion, also known as res judicata) we told him that any further effort


*This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
Circuit Judge Flaum was drawn to replace Circuit Judge Williams, who has retired. We have
concluded that oral argument would not aid the court. See Fed. R. App. P. 34(a)(2)(C).
No. 18-3605                                                                     Page 2



to litigate claims arising from the events of that day would lead to financial and
other penalties. Carter v. JPMorgan Chase Bank, N.A., No. 17-1801 (7th Cir. July 26,
2017) (nonprecedential disposition). Within a month, Carter filed a fourth suit,
which was promptly decided against him; he did not appeal, so we did not have
an occasion to determine the consequences of his defiance.

     Carter soon filed a fifth suit, contending that once again (on November 7,
2017) an employee of the Bank failed to treat his military ID card as valid. This
suit was dismissed. Carter v. JPMorgan Chase Bank, N.A., 2018 U.S. Dist. LEXIS
150419 (N.D. Ill. Sept. 5, 2018). Carter did not appeal. Instead he filed a sixth suit
containing materially identical allegations about the events of November 7, 2017.
That suit was dismissed on the ground of claim preclusion, and Carter has
appealed to us. He contends that he has fixed the defects of the complaint in the
fifth suit and therefore is entitled to continue litigating.

     This campaign of litigation must stop. We warned Carter after his third suit
that sanctions were in prospect. We are now at suit six, and though the date of
the asserted wrong has changed, the theory of liability has not. The decision in
the current suit was right, for the reasons District Judge Pallmeyer gave. The
claim is the same; that Carter thinks he has filed a better complaint is neither here
nor there. The doctrine of preclusion limits to one the allowable number of suits
arising from a single grievance. The judgment is affirmed for the reasons in the
district court’s opinion.

     Carter appears to be pursuing a vendetta against the Bank. This is an abuse
of the legal process. We invite the Bank to file, within 14 days, a statement of all
expenses, including attorneys’ fees, it has incurred in all three of the suits that
Carter filed after our decision of July 26, 2017. Carter will then have 14 days to
explain why he should not be ordered to reimburse the Bank’s expenses in full
and pay a penalty of $2,000 under Fed. R. App. P. 38. If we impose a penalty or
order reimbursement, Carter will be barred from further litigation until he pays
in full. See Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).